Citation Nr: 1126515	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  11-08 735	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 through February 2004 and from August 2009 through June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to education benefits under the Reserve Educational Assistance Program (title 10 U.S.C.A., Chapter 1607) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

A VA Form 22-1990 submitted by the Veteran on June 4, 2010, contains an affirmation from the Veteran acknowledging that he was making an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.


CONCLUSION OF LAW

The criteria for an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have been met.  38 U.S.C.A. §§ 3301-24 (West 2002 and Supp. 2010); 38 C.F.R. § 21.9520 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Veteran contends that he did not make an irrevocable election for Post-9/11 GI Bill (Chapter 33) benefits, and that he intended to exhaust his remaining 22 days of benefits under the MGIB before beginning his Post 9/11 GI Bill benefits, which would provide him with an additional 12 months of benefits under Chapter 33.  

On June 4, 2010, the Veteran filed a VA Form 22-1990, a claim for benefits under the Post-9/11 GI Bill.  On the completed claim form, the Veteran selected box 9A, which indicates his desire to apply for Chapter 33 Post-9/11 GI Bill benefits.  Section 9A of the claim form directs the applicant to fill out section 9F if the applicant is also eligible for Chapter 30, Chapter 1606, or Chapter 1607 benefits.  In Section 9F, the Veteran indicated that he was electing to receive Chapter 33 education benefits in lieu of Chapter 30 (MGIB) benefits.  Section 9F notified the Veteran that this election was "irrevocable and may not be changed." (Emphasis in original).  Section 9F also notified the Veteran that, 

If electing chapter 33 in lieu of chapter 30, your months of entitlement under chapter 33 will be limited to the number of months of entitlement remaining under chapter 30 on the effective date of your election.  However, if you completely exhaust your entitlement under chapter 30 before the effective date of your chapter 33 election you may receive up to 12 additional months of benefits under chapter 33.

The Veteran selected July 1, 2010 as the effective date of his Chapter 33 election.  On June 14, 2010, the Veteran's application for Post-9/11 GI Bill benefits under Chapter 33 was approved by the RO.

On June 25, 2010, the Veteran submitted a statement noting that he wished to "clarify [his] G.I. Bill Benefits," and explained that he wished to use the remaining 22 days of his Chapter 30 benefits before starting his Chapter 33 benefits.  In July 2010, the RO notified the Veteran that his application for Chapter 33 benefits could not be voided because he "made an irrevocable election to relinquish [his] Chapter 30 benefit."  An August 2010 report of contact reflects that the Veteran reported that he wished to use "all of the ch 30 (22 days) for enrollment . . . then go to Post 9/11 ch 33."  An October 2010 letter notified the Veteran that he "exhausted all of [his] Post/911 benefits."  In an October 2010 notice of disagreement and a February 2011 substantive appeal, the Veteran again requested that VA exhaust the remaining 22 days of his Chapter 30 benefit before starting his Chapter 33 benefits under the Post-9/11 GI Bill.  

Pursuant to 38 C.F.R. § 21.9520 (2010), 

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she--

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--

(1) Continues on active duty; 
(2) Is discharged from service with an honorable discharge; 
(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 
(4) Is released from service characterized as honorable for further service in a reserve component; or 
(5) Is discharged or released from service for-- 

(i) A medical condition that preexisted such service and is not determined to be service-connected; 
(ii) Hardship, as determined by the Secretary of the military department concerned; or 
(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or 

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section--

(i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; 
(ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b)  or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or 
(iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33. 

(2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following-- 

(i) Identification information (including name, social security number, and address); 
(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (chapter 30) program."); 
(iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and 
(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed."). 

In this case, the Veteran properly completed a VA Form 22-1990, which was received at the RO on June 4, 2010.  38 C.F.R. § 21.9520(c)(2).  In addition, on VA Form 22-1990, the Veteran provided his identification information (including his name, social security number, and address).  38 C.F.R. § 21.9520(c)(2)(i).  The Veteran affirmed that he elected to "receive chapter 33 education benefits in lieu of the education benefit checked below, effective July 1, 2010" and checked Chapter 30 MGIB benefits as the benefit that he wished to receive Chapter 33 benefits in lieu of.  38 C.F.R. § 21.9520(c)(2)(ii).  As noted, the Veteran chose July 1, 2010 as the effective date of the election.  38 C.F.R. § 21.9520(c)(2)(iii).  Last, the Veteran affirmed that his election was irrevocable and could not be changed.  38 C.F.R. § 21.9520(c)(2)(iv).  Thus, by completing VA Form 22-1990 and affirming the above described statements, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2) have been met.

The Board acknowledges the Veteran's argument that he submitted a request that his remaining 22 days of Chapter 30 benefits be exhausted before beginning his Chapter 30 benefits.  Unfortunately, the Veteran first notified VA of this request on June 25, 2010, weeks after he made his irrevocable election to receive Chapter 33 benefits in lieu of Chapter 30 benefits, and after the RO granted his Chapter 33 election.  For the foregoing reasons, the Board concludes that the Veteran made an irrevocable election to receive benefits under Chapter 33 in lieu of Chapter 30.  38 C.F.R. § 21.9520.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  In this case, the facts are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

The Veteran made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


